Ludeling, C. J.,
■dissenting. In my opinion the question involved in this case is, whether or not a person who has acquired possession of property through a contract entered into against public policy, or in violation of. law, can be deprived of this property by robbers, who take it and sell it to others who are aware of the nature of the robbers’ possession. Or, to state the question in another form, whether the title to personal property, under an executed contract, can be questioned, on the ground of the illegality of said contract, by one who holds under a transfer from robbers with knowledge of the theft ? I think the question should be answered in the negative. 2 Wallace 81, Brooks v. Martin; 17 How. 232, Blair v. Gibbes.
*449As against a mere trespasser, a perfect title is not necessary to recover in a petitory action.
The mere possession of the cotton in this case would be sufficient to authorize its recovery from the robbers or those who acquired from them with knowledge. 8 Cranch 421; 7 Wallace 573 — Morris’ case.
The evidence satisfies me fully that the contract between Clements and the confederate States, whereby he acquired the cotton in controversy, was an executed contract. He had delivered the army supplies to the agents of the confederate States, for which Colonel W. H. Broad-well, chief of the cotton bureau, under instructions from headquarters, directed certain cotton to be delivered to Clements or his agents. He says: “I arranged with Governor Morehead to deliver to him some cotton at Waco or thereabouts. My understanding was that the cotton would be at the risk of Governor Morehead or his principal, after delivery at Waco or thereabouts. My recollection is that Governor Morehead was willing to take the cotton in almost any manner that would place the cotton in Ms possession or under his control. My order for the cotton contemplated that the cotton would be pointed out by the officer to whom it was addressed, and placed at the disposal of Governor Morehead, or any one authorized by him to receive it,” etc. The letter of instructions written by Colonel Broadwell to the officer at Waco corroborates Broadwell’s testimony, and it contained the further direction: “The indebtedness of the government, for the settlement of which the cotton is to be applied, will appear in the shape of a copy from Wm. M. Perkins. This certified account Major Tevis will take up by using cotton at thirty cents per pound, less the expense of transporting and placing it on shipboard at Matamoros. Should any difficulty occur in adjusting this, the cotton can be used at thirty cents in your district, and an additional quantity can be given to pay the expenses of transportation and placing it on shipboard.”
The evidence shows that quantities of cotton were collected together at Waco and San Antonio for Clements; that the bales of cotton were weighed and marked in his mark, and shipped for his account. The bills of lading stated that the cotton was consigned to Wm. M. Perkins for account of Nelson Clements.. And Wm. M. Perkins and his clerk swear positively that, shortly before the capture of the cotton by Benavides and Slaughter, Nelson Clements and Wm. M. Perkins had a settlement in regard to the very cotton claimed in this suit. Wm. H. Campbell, the clerk of Wm. M. Perkins, says: “I can’t say what became of the bills of lading in the hands of the carrier, and those kept at San Antonio •, but those in possession of Perkins were given to Clements, who, in his settlement with Perkins, agreed to take the bills of lading weight as expressed in them, and so settled with Perkins, when he turned qver the money vouchers and assumed pos*450session of tlie property.” This is fully corroborated by Win. W. Perkins. So does Clements himself swear positively to the same facts. Merriman swears that the carriers afterwards applied to him, as the agent of Clements, for payment for transportation of the cotton, under an agreement, with Clements. The indorsement or delivery of the bills of lading gave an irrevocable right to receive and control the cotton, if delivery had not been perfected before. 6 East. 41, Abbott on Shipping (7th Shee’s edition) p.326; lAn. 84; 15 An. 438; 18 An 84.
I think that defendants can not invoke the statutes of the United States, interdicting commerce between citizens of the belligerents during the late war, to maintain their wrongful possession. 10 Wallace 464, Corbett v. Nutt; 8 Cranch. 421; 7 Wallace 573 — Mbrris’ case.
I can not concur in the views of my associates in this case.